805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.HAMPTON MEMORIAL MISSIONARY BAPTIST CHURCH, Plaintiff-Appellant,v.FIREMAN'S FUND INSURANCE COMPANY, Defendant-Appellee ThirdParty Plaintiff,Earl Jones Commonwealth Agency, Inc., Third Party Defendant.
No. 86-1577.
United States Court of Appeals, Sixth Circuit.
Oct. 3, 1986.

Before WELLFORD, GUY and NORRIS, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the appellant's response to this Court's show cause order directing it to show cause why its appeal should not be dismissed for lack of jurisdiction.


2
It appears from the record that judgment was entered on April 15, 1986, and that on April 15, 1986, appellant timely served a motion for reconsideration which tolled the running of the appeals period.  Rule 4(a)(4), Federal Rules of Appellate Procedure;  Browder v. Director, Dep't of Corrections of Ill., 434 U.S. 257 (1978);  Myers v. Ace Hardware, Inc., 777 F.2d 1099 (6th Cir.1985);  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  The motion to reconsider was denied by order filed April 22, 1986, and entered April 30, 1986.  Appellant filed a second and third motion to reconsider on May 2, 1986, and May 14, 1986.  These successive motions to reconsider did not toll the running of the appeals period.  Reed v. Toledo Area Affirmative Action Program, 715 F.2d 253 (6th Cir.1983), cert. denied, 105 S.Ct. 1207 (1985).  The notice of appeal was due to be filed by May 30, 1986.  The notice of appeal filed on June 20, 1986, was filed 21 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.